Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5 April 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 7 December 2021.
Information Disclosure Statement
The information disclosure statements filed 22 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS does not include a legible copy of each non-patent literature document as is required by 37 CFR 1.98(a)(2). The IDS has been placed in the application file, but the non-patent literature documents referred to therein have not been considered.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at the final paragraph recites, “the second coil spring portion defines a second longitudinal coil axis extending through a center of the second coil portion that is coaxial with the first longitudinal coil axis”. This recitation should read – the second coil spring portion defines a second longitudinal coil axis extending through a center of the second coil portion, the second longitudinal coil axis 
Claim 8 at the final paragraph recites, “at least one coil spring portion defining a longitudinal coil axis that is parallel to and is offset from”. This recitation should read – at least one coil spring portion defining a longitudinal coil axis, the longitudinal coil axis 
Claim 13 at the final line recites, “the linear main bar portion”. The claim previously introduces “a main bar portion” that “is linear”. The same name for the main bar portion should consistently be used throughout the claim, without adding any further modifiers to the name that are not included in the original name (such as ‘linear’ in the final line). Thus, claim 13 should either introduce “a linear main bar portion” so that this portion can then be referred to as “the linear main bar portion”, or claim 13 should introduce “a main bar portion” and then refer to this portion as “the main bar portion” without any additional modifier such as ‘linear’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,748,730 to Bartram et al.
Regarding claim 1, Bartram discloses a razor handle (the titled describes the handle being part of a razor) comprising: 
a main body 12; 
a pivoting head 20 being coupled with the main body 12 (see Figs. 1-3), the pivoting head 20 being pivotable about a pivot axis (the axis passing through pivot pins 34; see Fig. 2); and 
a pivot spring 36 that biases the pivoting head 20 toward a first position (the closed position of the right pivoting head 20 relative to Fig. 2), the first position comprising a rest position (see Fig. 2; see also col. 1, lines 38-41), wherein the pivot spring 36 comprises a first coil spring portion 60, a second coil spring portion 60, and a main bar portion 48 (see Fig. 3), the main bar portion 48 coupling the first and second coil spring portions 60 together in a spaced relationship (see Fig. 3), wherein the first coil spring portion 60 defines a first longitudinal coil axis extending through a center of the first coil spring portion and the second coil spring portion 60 defines a second longitudinal coil axis extending through a center of the second coil spring portion that is coaxial with the first longitudinal coil axis (see Figs. 2 and 3, where both axes are through the respective centers of the coil portions 60, with Fig. 2 providing evidence that the coil spring portions 60 are aligned with one another), the first and second longitudinal coil axes being parallel to and offset from the pivot axis (see Fig. 2, where all axes extend perpendicular to the plane of the page).  
Regarding claim 2, Bartram discloses that the razor handle further comprises: 
a first arm (an arm to the left of the pivoting head relative to Fig. 3) having a first proximal portion (a lower half portion of the first arm), the first proximal portion rigidly coupled to the main body 12 at a first location (a location at the bottom of the first arm; see Figs. 1 and 3), and the first arm having a first distal end (an upper half portion of the first arm), the first distal end pivotally coupled with the pivoting head 20 (the pivoting pin 34 is received in the distal end as can be seen in Figs. 2 and 3); and
a second arm  (an arm to the right of the pivoting head relative to Fig. 3) having a second proximal portion (a lower half portion of the second arm), the second proximal portion rigidly coupled to the main body 12 at a second location (a location at the bottom of the second arm; see Figs. 1 and 3), and the second arm having a second distal end (an upper half portion of the second arm), the second distal end pivotally coupled with the pivoting head 20 opposite the first distal end of the first arm (see Fig. 3; the pivoting pin 34 is received in the distal end as can be seen in Figs. 2 and 3), 
wherein the pivot axis is spaced a distance relative to the first and second proximal portions of the first and second arms (see Fig. 3, where the pivot axis is spaced by a portion of the distal ends from the proximal portions).  
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5,636,442 to Wain.
Regarding claim 7, Wain discloses a razor handle 1 (see Fig. 9, among others) comprising: 
a main body 110;
a pivoting head 2 coupled with the main body 110 (see Fig. 8; ‘coupled with’ permits an indirect connection with intermediary structures between the main body 110 and pivoting head 2), the pivoting head 2 being pivotable about a pivot axis 20 (see Fig. 8 and col. 5, lines 50-53), wherein the pivot axis 20 is spaced a first distance relative to the main body 110 (see Figs. 8 and 9 and col. 6, lines 25-30), the pivoting head 2 comprising a first external width at a first face (see Fig. 3, where the first face is at surface 25) and a second external width at a second face opposite the first face  (see Fig. 3, where the second face is an upward facing surface of shoulder 16; the second face is ‘opposite the first face’ because the second face faces in an opposite direction as the first face, and also because the faces are at opposite sides of the projection defining the shoulder 16), wherein the second external width being greater than the first external width (see Fig. 3) and the second external width (of shoulder 16) being closer to the main body 110 than the first external width (of surface 25; see Fig. 8); and 
a pivot spring 23 that is offset from the pivot axis 20 (see Figs. 8 and 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al.
Regarding claim 3, Bartram discloses that the pivot spring 36 is formed from a strand of material (see Fig. 3 and col. 4, lines 32-33) and the first longitudinal coil axis and the second longitudinal coil axis are each offset from the pivot axis by a distance that is comparatively small (see annotated Fig. 3 below, where the pivot axis is represented by the top annotated line and the longitudinal coil axes are represented by the bottom annotated line).  

    PNG
    media_image1.png
    500
    562
    media_image1.png
    Greyscale

However, Bartram fails to explicitly disclose dimensions of its razor handle and the various components of the razor handle, and as a result Bartram fails to explicitly disclose the exact magnitude of the offset distance. Due to Bartram being silent regarding the exact offset distance, Bartram fails to disclose that the distance by which the first and second longitudinal coil axes are offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 3.
However, as noted above, the offset distance of Bartram merely depends on the overall size of the razor handle (scaling up the size increases the offset distance, whereas scaling down the size decreases the offset distance) and/or on the size of the pivot spring (all else being equal, a large spring results in a decreased offset distance, whereas a smaller spring results in an increased offset distance). It would have been an obvious matter of design choice to make the razor handle of Bartram and/or to make the pivot spring of Bartram of whatever size was desired, including a size where the offset distance is from 1 mm to 5 mm, since such a modification would have involved a mere change in the size the entire razor handle and/or a size of the pivot spring. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The size of the pivoting spring can be selected to achieve a desired pivoting stiffness of the head, for example. Additionally, consistent with Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the only difference between the prior art razor handle of Bartram and the razor handle of claim 3 is a recitation of a particular magnitude of the offset distance, and a device having the offset distance recited in claim 3 would not perform any differently than the razor handle of Bartram (e.g., changing the size of the pivot spring does not change its function of biasing the pivoting head). As a result, the claimed device is not patently distinct from the device of Bartram.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al.
	Regarding claim 4, Bartram discloses that the pivoting head 20 is rotatable about the pivot axis from the first position at 0 degrees to a second position at 45 degrees relative to the first position (compare the left and right positions of the heads 20 in Fig. 2; see col. 3, lines 60-62 describing a 45 degree rotation), and wherein when rotated, the pivot spring 36 applies a biasing torque about the pivot axis (see Fig. 3 and col. 3, lines 37-41) 
Bartram fails to explicitly disclose the magnitude of biasing force provided by its spring, and therefore fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claim 4.  
Bartram, however, suggests that the biasing torque provided by each spring must be sufficiently minor to permit a user to press the pivoting head to an open position but also sufficiently great to retain the pivoting head in the open position (see, e.g., the Abstract describing that the spring’s biasing torque biases the pivoting head into both open and closed position). Additionally, Bartram teaches that the spring’s biasing torque is approximately constant regardless of the position of the pivoting head (see col. 3, lines 44-50). Thus, Bartram suggests that the spring’s biasing torque should be selected to achieve a balance of being relatively small to make movement of the pivoting head easy for a user, while also being sufficiently large to retain the pivoting head in the open position once moved thereto such that incidental contact does not close the pivoting head. As such, it would have been an obvious matter of design choice to a person of ordinary skill in the art to selected a biasing torque applied by the pivot spring to be greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based balancing ease of opening, which favors a small biasing torque, against retaining the pivoting head in the open position, which favors a larger biasing torque.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), given that one of ordinary skill in the art can select an appropriate spring to achieve a desired biasing torque.  It has been held that discovering an optimum value of a result effective variable (here, the biasing torque applied by the spring) involves only routine skill in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram et al. in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 5, Bartram discloses that the pivot spring 36 comprises a single strand of material (see Fig. 3). 
Bertrand fails to disclose any particular material from which its pivot spring is constructed, beyond that its spring is constructed from ‘ordinary coil spring stock (see col. 4, lines 32-33). As a result, Bertrand fails to disclose that the single strand is of stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 5. 
Brown teaches forming a spring in a handle from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Bartram from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and a handle as disclosed by Bartram is often used in wet environment making the spring susceptible to rusting. Further, in regards to the particular engineering yield stress of the stainless steel, this recitation is a mere design choice based on the particular selected stainless steel. Brown provides a motivation for one of ordinary skill in the art to select one of various types of stainless steel for the pivot spring, and therefore it would have been obvious to one of ordinary skill in the art to select a particular type of stainless steel that provides an engineering yield stress of 800 MPa to 2000 MPa because this feature merely depends on the particular selected type of stainless steel. One of ordinary skill in the art would weight various factors including cost and performance for the particular application when selecting a particular type of stainless steel.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,748,730 to Bartram in view of US Pub. No. 2003/0070309 A1 to Brown et al., as further evidenced by US Pat. No. 7,000,282 B2 to Cox.
Regarding claim 6, Bartram discloses that the pivoting head 20 comprises a face (see Fig. 2, where the face is an outward-facing surface of the lower portion 32; note that this face appears textured to aid in a user pressing this face).
Bartram fails to disclose that the face comprises an elastomer as required by claim 6.
Brown teaches that tactile properties of a handle including comfort and slip resistance are provided by an elastomer (see paragraph 3). Further, it is known in the art to provide slip resistance to various parts of a handle, including to a pivoting head (see Cox slip resistance surfaces 318 at Figs. 8A-8C of Cox). 
Noting that a user presses on the pivoting head of Bartram, and that Bartram already appears to take measures to decrease slipping on its pivoting head (see the textured surface defined by the lower portion 32 of the head), it would have been obvious to one of ordinary skill in the art to provide the face of Bartram where a user presses the pivoting head with an elastomer. This modification is advantageous in order to increase comfort and slip resistance as taught by Brown. Cox is further evidence of the obviousness of this modification, since Cox teaches that various parts of a handle including a pivoting head can be provided with a slip-resistance enhancing material.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain.
Regarding claim 8, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 below), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 below), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 below), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 below), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein  the pivot spring 23 comprises at least one coil spring portion 122 defining a longitudinal coil axis (through a center of the coil of the portion 122) that is parallel to and is offset from the pivot axis 20 by a distance (see Fig. 8 and 9). 

    PNG
    media_image2.png
    904
    908
    media_image2.png
    Greyscale

Wain fails to disclose the exact dimensions of its handle. As a result, Wain fails to disclose that the distance that the longitudinal coil axis is offset from the pivot axis is a distance of from 1 mm to 5 mm as required by claim 8.  
Fig. 8 of Wain shows that the distance between the longitudinal coil axis and the pivot axis is relatively small compared to the overall dimensions of the handle. For example, the distance as measured in a horizontal direction perpendicular to the pivot axis 20 of Wain (i.e., a direction somewhat aligned with the arrow for the reference character “2” in Fig. 8) is less than half the width of the pivoting head 2 (see Fig. 8), whereas the distance in a vertical direction (i.e., a direction that is parallel to the axis of rod 310) is slightly greater than half a thickness of the pivoting head 2 – either of these directions can be considered as a distance that the longitudinal coil axis is offset from the pivot axis, depending on how the distance is measured. It would have been an obvious matter of design choice to make the different portions of the handle of Wain of whatever relative sizes were desired, including dimensions that result in the offset distance being between from about 1 mm to about 5 mm, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402. Making the shaving head small, for example, will increase maneuverability of the razor and ease access to narrow body portions, and will also provide a small offset distance. Making the shaving head large, though, will allow for greater shaving efficiency by requiring fewer shaves, and will provide a large offset distance. Striking a balance between these two factors merely results from changing the total size of the shaver, which in turn controls the offset dimension because the dimensions of the various components change depending on the size of the entire handle.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2012/0096718 A1 to Howell et al., as further evidenced by US Pub. No. 2019/0337174 A1 to Kopelas et al.
Regarding claim 9, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 below), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 below), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 below), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 below), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein the pivoting head 2 is rotatable about the pivot axis 20 from a first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Regarding claim 10, Wain discloses that the razor handle further comprises:
a first arm having a first proximal portion (see the annotated Fig. 9 below), the first proximal portion rigidly coupled to the main body 110 at a first location (see Fig. 8 and col. 4, lines 17-19), and the first arm having a first distal end (see the annotated Fig. 9 below), the first distal end pivotally coupled with the pivoting head 2 (see Figs. 8 and 9; see also col. 6, lines 25-30); and
a second arm having a second proximal portion (see the annotated Fig. 9 below), the second proximal portion rigidly coupled to the main body 110 at a second location (see Fig. 8 and col. 4, lines 17-19), and the second arm having a second distal end (see the annotated Fig. 9 below), the second distal end pivotally coupled with the pivoting head 2 opposite the first distal end of the first arm (see Figs. 8 and 9; see also col. 6, lines 25-30),
wherein the pivot axis 20 is spaced a second distance relative to the first and second proximal portions of the first and second arms (see Figs. 8 and 9; see also col. 4, lines 3-5 explaining that the arms are fixed to the main body 110), wherein the pivoting head 2 is rotatable about the pivot axis 20 from a first position at 0 degrees to a second position at 45 degrees relative to the first position (see Fig. 3, where the first and second positions are each 22. 5 degrees from the position in Fig. 3 per col. 6, lines 12-16, such that the first and second positions are angled 45 degrees relative to one another), and wherein when rotated, the pivot spring 23 applies a biasing torque about the pivot axis 20 (see Figs. 8 and 9; see also col. 5, lines 6-8, where the biasing torque is the torque that biases the pivoting head 2 to the neutral central pivotal position).  
Wain fails to disclose the biasing torque provided by its pivot spring, and thus fails to disclose that the biasing torque is greater than 14 N-mm to 25 N-mm as required by claim 9 and that the biasing torque is between 3 N-mm and 10 N-mm as required by claim 10.
Howell, though, teaches providing a razor handle with a progressively increasing biasing torque (see the Abstract). Howell teaches various examples of the progressively increasing biasing torque that can have peak values of 8 N-mm, 10 N-mm, and 14 N-mm (see paragraph 34, Fig. 4, and Table 1 at page 3). Thus, Howell teaches that the biasing torque can be between 3 N-mm and 10 N-mm (see Table 1, where the exact applied torque depends on the magnitude of cartridge pivoting), and Howell teaches that the biasing torque, in one example, can be up to 14 N-mm (see Table 1 and paragraph 35). Howell provides no upper limit on the biasing torque. Moreover, other biasing torques having greater values are also known in the art. For example, Kopelas at paragraph 8 teaches that a biasing torque acting on a razor cartridge can be between 0 N-mm and 30 N-mm. Howell teaches that providing a progressively increasing torque that includes values up to 14 N-mm is advantageous because such a torque forces the shaving cartridge into flat contact with the skin during shaving to reducing the angle between the cartridge and skin, thus improving glide and shaving closeness (see paragraph 31), while also avoiding undesirable high initial torque (see paragraph 33). Note that Howell’s particular torque are merely introduced as “examples” (see the explicit description of Fig. 4 as showing “Examples of progressively increasing torque return torque profiles” at paragraph 34). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Wain with a biasing torque that progressively increases and includes values between 3 N-mm and 10 N-mm and, alternatively, includes values between greater than 14 N-mm to 25 N-mm in view of the teachings of Howell, as well as in view of known torque return values of up to 30 N-mm as disclosed by Kopelas. This modification is advantageous because it improves glide and shave closeness, while also avoiding undesirable high initial torque. Moreover, because Wain teaches some biasing torque applies by its pivot spring, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based on balancing shave closeness and comfort. A stiffer biasing torque leads to a closer shave, whereas a less stiff biasing torque provides more comfort. One of ordinary skill in the art selects a particular biasing torque in view of balancing these two competing factors against one another. For example, a razor marketed toward shaving one’s face may be provided with a lesser biasing torque because a face is a fragile area to shave such that shaving comfort takes precedence over shaving closeness, whereas a razor marketed toward shaving one’s body hair may be provided with a greater biasing torque because a body is a less fragile area such that shaving closeness takes precedence over shaving comfort. Providing the pivot spring of Wain with a biasing torque of between 3 N-mm and 10 N-mm or between greater than 14 N-mm to 25 N-mm would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Howell’s explicit teaching of an example peak torque value of 14 N-mm suggests that one of ordinary skill in the art could experiment with values greater than 14 N-mm, in particular in view of the fact that Kopelas teaches torque values of up to 30 N-mm. Still further, MPEP 2144.05 states, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. One of ordinary skill in the art would have expected the razor handle of Wain, as modified, to have the same properties as the claimed razor because biasing torque is known to be selected to achieve a balance of shaving comfort and closeness, and there is no evidence on the record of a biasing torque of “greater than 14 N-mm” providing any unexpected result relative to a biasing torque of 14 N-mm as disclosed by Howell. It has been held that discovering an optimum value of a result effective variable (here, biasing torque to strike a balance between comfort and closeness) involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2010/0132204 A1 to Brown.
Regarding claim 11, Wain discloses that the pivot spring 23 comprises is formed from a strand of material (see Fig. 9). 
Wain, however, is silent regarding the particular material from which its single pivot spring is constructed. Wain thus fails to disclose that the pivot spring comprises stainless steel having an engineering yield stress of between 800 MPa and 2000 MPa as required by claim 11.
It is old and well known in the art to form a spring in a razor from metal. Moreover, Brown teaches forming a razor spring from stainless steel because stainless steel is rust resistant (see claim 11 of Brown, for example). Still further, the particular yield stress of the spring will depend on the particular type of stainless steel selected.
Therefore, it would have been obvious to one of ordinary skill in the art to form the pivot spring of Wain from stainless steel in view of the teachings of Brown. This modification is advantageous because stainless steel is a rust resistant metal, and razors are often used in wet environments making springs susceptible to rusting. Further, in regards to the particular engineering yield stress of the stainless steel, this recitation is a mere design choice based on the particular selected stainless steel. Brown provides a motivation for one of ordinary skill in the art to select one of various types of stainless steel for the pivot spring, and therefore it would have been obvious to one of ordinary skill in the art to select a particular type of stainless steel that provides an engineering yield stress of 800 MPa to 2000 MPa because this feature merely depends on the particular selected type of stainless steel. One of ordinary skill in the art would weight various factors including cost and performance for the particular application when selecting a particular type of stainless steel.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,636,442 to Wain in view of US Pub. No. 2002/0144404 A1 to Gilder et al.
Regarding claim 12, Wain disclose that the pivoting head 2 comprises a face (the face being the surface described at col. 5, lines 27-30 as including the guard and cap). 
Wain, however, fails to explicitly disclose the face comprising an elastomer as required by claim 12.
Gilder teaches an elastomeric guard for a razor that includes upwardly directed fins, with an array of cylindrical recesses or sockets, or with other forms of protrusions is provided on the guard (see paragraph 1). Gilder teaches that such a guard is advantageous because the guard provides a beneficial influence by interacting with hairs and/or by producing a pleasant tactile sensation during movement over the skin (see paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the guard of Wain as an elastomeric guard having upwardly directed fins as taught by Gilder, as this modification is advantageous in order to provide a beneficial influence by interacting with hairs and producing a pleasant tactile sensation during movement over the skin.
Claims 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,000,282 B2 to Cox et al. in view of US Pat. No. 3,950,848 to Goldstein and US Pat. No. 9,545,729 B2 to Buck, Jr. et al., as evidenced by US Pat. No. 2,134,973 to Harwell.
Regarding claim 13, Cox discloses a razor handle (see Fig. 2C; in regards to the term ‘razor’, the body of claim 13 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states a purpose or intended use of the invention, here being a handle for a razor, rather than any distinct definition of any of the claimed invention’s limitations, such that the term ‘razor’ in the preamble is not considered a limitation and is of no significance to claim construction in accordance with MPEP 2111.02(II); even if the term ‘razor’ is considered as a structural limitation, the handle of Cox grasps a razor blade body when the razor blade body is inserted into the pivoting head 12 of Cox and the knob 80 is tightened – see, e.g., the razor blade 22 shown in Fig. 6 of Harwell as an example of the type of blade that can be grasped by the pivoting head 12 of Cox) comprising: 
a main body 16 (see Fig. 2B including the reference character “16”); 
a first arm 30 (a left arm 30 relative to Fig. 2C) having a first proximal portion (the first proximal portion being below aperture 32 of the first arm 30 relative to Fig. 2C) and a first distal end (the first distal end including the aperture 32 of the first arm 30 and the portion of the first arm 30 thereabove relative to Fig. 2C), the first proximal portion being rigidly coupled to the main body 16 at a first location  (see Fig. 2C) and the first distal end being pivotally coupled with a pivoting head 12 about a pivot axis 42 (see Figs. 2A and 2B showing two pivotal position of the head 12 about the axis 42);
a second arm 30 (a right arm 30 relative to Fig. 2C) having a second proximal portion (the second proximal portion being below aperture 32 of the second arm 30 relative to Fig. 2C)  and a second distal end (the second distal end including the aperture 32 of the second arm 30 and the portion of the second arm 30 thereabove relative to Fig. 2C), the second proximal portion being rigidly coupled to the main body 16 at a second location (see Fig. 2C) and the second distal end being pivotally coupled with the pivoting head 12 opposite the first distal end of the first arm 30 (see Figs. 2A and 2B showing two pivotal positions of the head 12); and 
a pivot spring 60 comprising a first coil spring portion 62, a second coil spring portion 62, and a main bar portion 64 (the main bar portion being the curved section at the ends of the arms that extend from the coil spring portions 62), the main bar portion 64 coupling the first and second coil spring portions 62 together in a spaced relationship (see Fig. 2C), wherein the pivot spring 60 interacts with the main body 16 (at elements 114; see Figs. 2C and 5A) to bias the pivoting head 12 about the pivot axis 40 into a first position relative to the first arm 30 and the second arm 30 (compare Figs. 5A and 5B; see also the Abstract describing that “A spring 60 is fully contained within the head 12 and biases the head toward the rest position.”), and wherein the main bar portion 64 defines a main bar axis (the axis shown by the double arrowed line in the annotated Fig. below; this axis is apparent when viewing the spring 60 perpendicular to the coil axes such that the main bar portion 64 is the nearest portion of the spring 60 to the observer; alternatively, this axis is defined upon the modification of Cox as described below), the pivot axis 42 being parallel to the main bar axis (see Fig. 2C).

    PNG
    media_image3.png
    404
    367
    media_image3.png
    Greyscale

Regarding claim 14, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C).
	Regarding claim 15, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 2C, where each ‘longitudinal coil axis’ is an axis extending axially through the respective coil 62), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 2C) and wherein the pivot axis 42 is parallel to one of the first and second longitudinal coil axes (see Fig. 2C and also see Figs. 5A and 5B, where the pivot axis 42 extends through the center of element 38).
Regarding claim 17, Cox discloses that the first coil spring portion 62 defines a first longitudinal coil axis and the second coil spring portion 62 defines a second longitudinal coil axis (see Fig. 5A, where each ‘longitudinal coil axis’ is an axis extending perpendicular to the page through a bottom circumferential portion of the springs 62 – note that the broadest reasonable interpretation of ‘longitudinal coil axis’ is not limited to an axis through a center of the coil; otherwise the Applicant would not need to specify such in claim 16), and wherein the first longitudinal coil axis is coaxial with the second longitudinal coil axis (see Fig. 5A and the explanation above) and wherein the main bar axis is parallel to and offset from one of the first and second longitudinal coil axes (see Fig. 5A; the main bar axis also extends perpendicular to the page, but through the far right end of the spring 60 relative to Fig. 5A such that the main bar axis is offset from both longitudinal coil axes).
Regarding claim 18, Cox discloses that the main bar portion extends along half of a longitudinal length of the pivoting head 12 (first, the pivoting head 12 of Cox has a variety of longitudinal lengths, and the claim does not specify any particular length of the pivoting head; considering the longitudinal length of the pivoting head 12 to be, e.g., a length of the flange above the aperture 108 in Fig. 2C, where the length is measured in a left-right direction almost parallel to the plane of the page, the main bar portion extends along and beyond this entire longitudinal length, and thus the main bar portion 64 extends along half the longitudinal length).
Cox fails to disclose that the first and second arms are discrete arms, and Cox also fails to disclose that the main bar portion is linear with the pivot axis parallel to the linear main bar portion, all as required by claim 13.
First, Goldstein teaches a handle (see Fig. 8) having a main body 412 and first and second arms 414 and 416 that are discrete arms (see Fig. 8 and col. 9, lines 34-35). As is evident from Fig. 8 of Goldstein, as a result of being discrete arms 414 and 416, the arms need not be the same material as that forming the main body 412. Thus, the use of discrete arms allows a designer to select a different material for the arms than for the main body.
It would have been obvious to one of ordinary skill in the art to configure the arms of Cox as discrete arms in view of the teachings of Goldstein. This modification is advantageous because it allows a designer greater flexibility in choosing materials, reducing the number of compromises the designer has to make. For example, the designer can select a material for the main body based on the material’s suitability as a handle, with factors such as comfort and grip being main considerations, and the designer can select a different material for the arms based on the material’s suitability as part of a pivot, with factors such as durability, strength, and low friction being main considerations. Since the main body and arms perform different functions, it would have been apparent to one of ordinary skill in the art that it would be advantageous to choose different materials for the main body and arms based on their respective functions. Additionally, KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results is applicable to this modification. Cox differs from the claimed invention by the substitution of discrete arm construction in place of the integral arm construction that Cox appears to disclose. Goldstein teaches a handle where a main body has discrete arm construction instead of integral arms. One of ordinary skill in the art could have substituted the discrete arm construction (where the arms are formed discretely from the main body and then attached thereto) of Goldstein for the integral arm construction (where the arms are integrally formed with the main body) of Cox, and the result of this substitution would have been predictable. Both manners of forming arms provide spaced apart arms joined to a main body, with the arms performing the same function of pivotally attaching another component to the main body. Thus, it would have been obvious to one of ordinary skill in the art under KSR Rationale B to construction the arms of Cox discretely in view of Goldstein. 
Second, Bucks teaches a torsion spring 90 (see Fig. 6) similar to that of Cox. The torsion spring 90 of Bucks includes a main bar portion 94 that couples first and second coil spring portions 92 (see Fig. 6). The main bar portion 94 is linear.
The function of the main bar portion of a torsion coil spring as disclosed by Cox and Bucks is to connect the two coil spring portions. The main bar portion can have either of a curved shape as disclosed by Cox and a linear shape as disclosed by Bucks, and regardless the main bar portion performs the same function of holding the two coil portions together. Therefore, it would have been an obvious matter of design choice to make the main bar portion of the pivot spring of Cox of either a U-shape and a linear shape, whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In the present case, Bucks is evidenced that a spring performs a ‘torsion’ providing function regardless of the shape of its main bar. Further, upon modifying Cox so that its main bar portion is linear, the pivot axis is parallel to the main bar portion because both the pivot axis and the main bar portion extend parallel to the distance between the two arms that extend from the coil portions. For example, in Fig. 2C of Cox it is apparent that if the curved middle portion of the spring were made linear between the two arm portions of the spring, the pivot axis would be parallel to the main bar portion.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Goldstein and Bucks as applied to claim 13 above.
Regarding claim 19, Cox, as modified, discloses that the pivoting head 12 is rotatable about the pivot axis 42 from the first position at 0 degrees to a second position at 45 degrees relative to the first position (see col. 7 at lines 4-6 of Cox, which discloses that the pivoting head can pivot up to 50 degrees, which encompasses two positions at 0 degrees and 45 degrees, respectively), and wherein when rotated, the single pivot spring 60 applies a biasing torque about the pivot axis 42 (see col. 7, lines 61-67 of Cox). Cox, as modified, further discloses that the biasing torque applied by its pivot spring is adjustable, and that the biasing torque should be selected to be “appropriate to working conditions” (see col. 7, lines 56-61 of Cox).
Cox, as modified, fails to disclose that the particular magnitude of the biasing torque provided by the pivot spring, and as a result Cox, as modified, fails to disclose that the biasing torque applied by the pivoting spring is greater than 14 N-mm to 25 N-mm as required by claim 19.
Nonetheless, because Cox explicitly teaches that the biasing torque applied by the pivot spring is adjustable and that the biasing torque should be selected to a level “appropriate to working conditions” (see col. 7, lines 56-61), it would have been an obvious matter of design choice to a person of ordinary skill in the art to selected a biasing torque applied by the pivot spring to be greater than 14 N-mm to 25 N-mm because discovering an optimum biasing torque would have been a mere design consideration based on the particular working conditions.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the facts that Cox teaches adjusting the biasing torque and selecting the biasing torque depending on the working conditions.  It has been held that discovering an optimum value of a result effective variable (here, the biasing torque applied by the razor, which is taught to be matching to particular working conditions) involves only routine skill in the art.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Goldstein and Bucks as applied to claim 13 above, and further in view of US Pub. No. 2003/0070309 A1 to Brown et al.
Regarding claim 20, Cox, as modified, discloses that the pivoting head 12 comprises a face (in Fig. 2C of Cox, the face includes the area indicated by the lead line for reference character 44).
Cox, as modified, at least in the embodiment of Fig. 2C of Cox, fails to disclose that the face comprises an elastomer as required by claim 20.
Cox in the embodiment of Fig. 8A teaches a pivoting head 202 having a face (the face including insert 318), the face comprising a slip-resistant insert 318 (see Fig. 8A and col. 10, lines 38-41). Cox in the embodiment of Fig. 8A teaches that providing the face with the slip-resistant insert is advantageous because it improves handling (see col. 10, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pivoting head of Cox, as modified, which is based on the embodiment of Fig. 2C of Cox, with a slip-resistant insert on the face as taught by the embodiment of Fig. 8A of Cox. This modification is advantageous in order to improve handling of the handle – the slip-resistant surface improves a user’s grip on the razor handle. 
Still, Cox, as modified, fails to disclose any particular material for the slip-resistant insert. As a result, Cox, as modified, fails to disclose that the face comprises an elastomer as required by claim 20. 
Brown teaches a handle where slip resistance is provided by an elastomeric material (see paragraph 3). Thus, Brown is evidence that an elastomer is a suitable material to provide the slip-resistance already disclosed by Cox, as modified.
	Cox, as modified, discloses the claimed invention except for the slip-resistant material being an elastomer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an elastomer as the slip-resistant material on the face of Cox, as modified, in view of the teachings of Brown, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, Brown teaches that an elastomer is also comfortable (see paragraph 3), so this modification not only provides the required slip-resistance, but also enhances comfort.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement of reasons for allowance will be provided with any future Notice of Allowability.
Response to Arguments
Regarding the rejection of claim 1 under 35 USC 102 as being anticipated by Cox, the Applicant’s argument at pages 11-12 of the Remarks filed 5 April 2022 that Cox does not discloses that the first and second longitudinal coil axes, which are now required to extend through respective centers of the first and second coil spring portions, are “offset from the pivot axis”. This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn due to the newly added requirement to claim 1 that the longitudinal coil axis must extend through centers of the first and second coil spring portions.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.
Turning to the rejection of claim 7 under 35 USC 102 as being anticipated by Wain, the Applicant argues at pages 12-13 of the Remarks that Wain does not disclose “the pivoting head comprising a first external width at a first face and a second external width at a second face opposite the first face, wherein the second external width being greater than the first external width.” This argument is not persuasive. The rejection set forth above explains that Wain includes a first face (see surface 25 in Fig. 2) and a second face (a face defined by shoulder 16 in Fig. 2), where the second face is opposite the first face (e.g., the two faces face in opposing directions as can be seen in Fig. 2). Moreover, a second external width of the second face is greater than a first external width of the first face due to the greater horizontal extension of the second face compared to the first face as can be seen in Fig. 2. The Applicant’s argument is not persuasive because it fails to contemplate the second face being a face defined by shoulder 16, and instead improperly overly narrowly interprets the second face as being only a top face relative to Fig. 2 of Wain. As such, the Applicant’s argument does not overcome the interpretation of Wain set forth in the rejection of claim 7 above.
Finally, regarding the rejection of claim 13 under 35 USC 103, the Applicant argues at pages 13-14 of the Remarks that Cox fails to disclose “wherein the main bar portion is linear and defines a main bar axis, the pivot axis being parallel to the main bar axis”. This argument is not persuasive because it is against the Cox reference individually, rather than Cox as modified to include a linear main bar portion as set forth in the rejection. The Applicant’s arguments therefore fail to address the rejection at hand, and instead argue against Cox alone. In response to applicant's arguments against the Cox reference individually, one cannot show nonobviousness by attacking a reference individually where a rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, the Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724